                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Newport News Division


UNITED STATES OF AMERICA                      )
                                              )
      v.                                      )       CRIMINAL NO. 4:20cr17
                                              )
KARL BURDEN-EL BAY,                           )
  a/k/a Carl L. Burden,                       )
                                              )
       Defendant.                             )

                     DEFENSE COUNSEL’S MOTION TO WITHDRAW
                      AND FOR APPOINTMENT OF NEW COUNSEL

        Defense counsel, Laura P. Tayman, hereby moves this Court for leave to withdraw as

counsel for Defendant Karl Burden-El Bay in this case. Counsel respectfully requests that the

Court appoint new counsel to represent Mr. Burden-El Bay because a complete breakdown in

communication and in the attorney-client relationship has made it impossible for defense counsel

to provide the effective assistance of counsel to which Mr. Burden-El Bay is constitutionally

entitled. In the alternative, defense counsel respectfully requests that the Court inquire of Mr.

Burden-El Bay as to whether he wishes to waive his constitutional right to the assistance of counsel

at all stages of the proceedings and pursuant to Feretta v. California, 422 U.S. 806 1975) assert

his right to self-representation.

        On March 10, 2020, Mr. Burden-El Bay was charged by indictment with thirty-six counts

related to violations of the tax laws, including; aiding and abetting the preparation of false tax

returns, in violation of Title 26, United States Code, Section 7206(2) (Counts One through Thirty),

theft of government funds, in violation of Title 18, United States Code, Section 641 (Count Thirty-

One), and failure to file tax returns, in violation of Title 26, United States Code, Section 7203

(Counts Thirty-Two to Thirty-Six). The general allegations in support of Count One of the



                                                  1
Indictment allege that Mr. Burden-El Bay, from at least January 2013, was preparing IRS Forms

1040, U.S. Individual Income Tax Returns, for others in exchange for fees.

       Mr. Burden-El Bay made his initial appearance before the Court on March 12, 2020,

requested the appointment of counsel, and the Office of the Federal Public Defender was appointed

to represent him. On March 16, 2020 Mr. Burden-El Bay was arraigned, he entered a plea of not

guilty, and waived his right to be present at motions hearings. At arraignment Mr. Burden-El Bay

waived his right to a speedy trial and trial was scheduled for September 29, 2020. On July 23,

2020, Assistant Federal Public Defender Rodolfo Cejas moved to withdraw from the case after

Mr. Burden-El Bay expressed a lack of confidence in Mr. Cejas and the defense team at the Federal

Public Defender’s Office. At a hearing on July 31, 2020, the Court granted Mr. Cejas’ motion and

the undersigned was appointed under the Criminal Justice Act to represent Mr. Burden-El Bay.

The Court, with Mr. Burden-El Bay’s consent, continued the trial until February 1, 2021.

       On September 9, 2020, the Government filed a motion to amend the indictment to reflect

Mr. Burden-El Bay’s correct legal name. (ECF 26). Defendant Burden-El Bay filed a response on

September 22, 2020 opposing the motion. (ECF 27). On October 5, 2020, the Court entered an

Order granting the Government’s motion to amend the name on the indictment. (ECF 28). On

October 6, 2020, the Court entered an Order directing the parties to notify the Court whether they

objected to the trial being moved from Newport News to the United States District Courthouse in

Richmond, Virginia, and to file case-specific questions for a juror questionnaire. (ECF 29).

       Counsel met with Mr. Burden-El Bay at the Newport News courthouse on July 31, 2020

following the hearing. On August 27, 2020, and again on September 16, 2020, Mr. Burden-El Bay

met with counsel for extended periods in person at her Newport News office to review substantial

discovery materials and discuss the case. Counsel provided Mr. Burden with a written inventory



                                                2
of all of the discovery materials provided by the Government. Mr. Burden-El Bay and counsel

have also had substantive meetings to discuss the case by scheduled teleconferences on August 6,

2020; August 13, 2020; September 10, 2020; September 21, 2020; and September 22, 2020. Prior

to September 23, 2020, defense counsel regularly emailed and called Mr. Burden-El Bay and often

received responses to her emails and telephone messages. At all times during the representation

counsel has been flexible and considerate of Mr. Burden-El Bay’s needs as related to his disability.

During the time that counsel has represented Mr. Burden-El Bay, counsel has also conferenced

with the Department of Justice Tax Division attorneys prosecuting the case on at least three

different occasions.

       Since September 23, 2020, Mr. Burden-El Bay has made it clear that he does not trust

counsel and is now completely refusing to meet with counsel or communicate with counsel.

Numerous efforts have been made to reopen the lines of communication, but Mr. Burden El-Bay

has steadfastly refused to communicate. On September 29, 2020, Mr. Burden-El Bay was aware

of a scheduled office meeting with defense counsel but refused to meet with counsel in person.

Since October 1, 2020, Mr. Burden-El Bay has been refusing to answer telephone calls from

counsel or return any of the telephone messages left by counsel asking Mr. Burden-El Bay to

respond. Since October 5, 2020, Mr. Burden-El Bay has refused to respond to most emails sent by

counsel and has expressed that he lacks confidence in counsel’s willingness to represent his

interests. Mr. Burden-El Bay refused to acknowledge a meeting scheduled with counsel for

October 13, 2020, and he failed to appear for the in-person meeting at the scheduled date and time.

Instead, on October 13, 2020, Burden-El Bay sent counsel an email with no written content, but

with a document attached indicating that he is terminating the attorney-client relationship.




                                                 3
        Counsel cannot continue with this representation due to the breakdown in the attorney-

client relationship and Mr. Burden-El Bay’s refusal to communicate with counsel. The complete

breakdown in communication directly impacts counsel’s ability to represent Mr. Burden-El Bay’s

interests. Prior to the breakdown in communication, counsel endeavored to fully advise Mr.

Burden-El Bay regarding the elements of the offenses charged, factual information in the discovery

materials and their application to the offenses charged, any defenses he might have to the charges,

procedure with respect to pretrial proceedings and a jury trial, his rights under the Constitution,

including the rights he would be giving up if he elects to plead guilty, the proceedings that would

occur if he elects to plead guilty, and the factors that may apply at sentencing, including factors

under the United States Sentencing Guidelines and the statutory factors which this Court would

consider. Mr. Burden-El Bay’s current refusal to meet with counsel and discuss the case makes it

impossible for Mr. Burden-El Bay and counsel to communicate about the important decisions that

need to be made in the case, including the decision whether to accept or reject the Government’s

plea offer.

        Since September 24, 2020, the breakdown in communication is fundamental. The

Government is requiring a decision from Mr. Burden-El Bay regarding a plea offer, and Mr.

Burden-El Bay has refused to meet with counsel, or to engage in logical discussions with counsel

either by telephone or email regarding his decision. Mr. Burden-El Bay’s conduct has firmly

communicated to counsel that the breakdown in communication is irrevocable and that no

accommodation or empathy from counsel will repair the attorney-client relationship. The

relationship of trust and confidence between Mr. Burden-El Bay and counsel, which is essential

for the effective assistance of counsel, has completely broken down. On October 13, 2020, Mr.

Burden-El Bay communicated that his relationship with counsel was terminated. Counsel has



                                                4
determined that this motion is appropriate under Rule 1.16 of the Virginia Rules of Professional

Conduct.

       This Court must consider three factors when determining whether to grant defense

counsels’ motion to withdraw: 1) the timeliness of the motion; 2) the Court must engage in an

“adequate inquiry” into the defendant’s complaint; and 3) whether the attorney/client conflict is

so great as to result in a total lack of communication preventing an adequate defense. See United

States v. Mullen, 32 F.3d 891, 895 (4th Cir. 1994). In Mullen, the court discussed the considerations

involved in ruling on a motion to withdraw and contrasted Mullins’ case with cases involving

defendants who attempted to manipulate or abuse the right to counsel. Id. at 897-98.

       This motion is not filed without due consideration. Trial is not scheduled to begin until

February 1, 2021, but this is not simply a situation where Mr. Burden-El Bay is not getting along

with counsel. Mr. Burden-El Bay has essentially terminated the attorney-client relationship by

refusing to meet with counsel or engage in any logical discussions. While counsel is aware that it

is within the Court’s broad discretion whether to allow a motion for substitution of counsel, and is

aware of the previous change of counsel in this case, there has been a complete breakdown in

communication and the attorney-client relationship. Counsel is not arguing that Mr. Burden-El

Bay has forfeited his right to counsel, but is requesting the appointment of new counsel. United

States v. Horton, 693 F.3d 463, 466-67 (4th Cir. 2012); see also, United States v. Ductan, 800 F.3d

642, 645-53 (4th Cir. 2015) (making “nonsense statements” and frivolous arguments is not a basis

to deem waiver of the right to counsel). Despite the fact that there was previously a change of

counsel, trial is not scheduled until February 1, 2021, and it is appropriate for the Court to inquire

now so that new counsel will have an adequate opportunity to prepare for trial.

       On October 14, 2020, counsel contacted Department of Justice Tax Division Attorneys



                                                  5
Grace Albinson and Francesca Bartolomay, who are prosecuting this case on behalf of the

Government. On October 15, 2020, the Government attorneys indicated that they are opposed to

this motion to withdraw. Although the Government opposes this motion, at this time there is a

complete breakdown of communication, indeed a complete refusal to communicate, which is

preventing counsel from providing the effective assistance of counsel as required by the

Constitution.

       Counsel respectfully requests that she be granted leave to withdraw and that the Court

direct the Clerk to appoint new counsel for Mr. Burden-El Bay.

                                                      Respectfully submitted,
                                                      KARL BURDEN-EL BAY


                                             By:                    /s/
                                                      Laura P. Tayman
                                                      Virginia State Bar No.: 39268
                                                      Attorney for Defendant Burden-El Bay
                                                      Laura P. Tayman, PLLC
                                                      11815 Fountain Way, Suite 300
                                                      Newport News, Virginia 23606
                                                      Telephone Number: (757) 926-5277
                                                      Facsimile No. 757-544-9870
                                                      Email Address: Laura@TaymanLaw.net


                                CERTIFICATE OF SERVICE
       I hereby certify that on October 15, 2020, I will electronically file the foregoing with the

Clerk of the Court using the CM/ECF system, which will then send an electronic notification

(NEF) of such filing to the following and all counsel of record:

                Francesca L. Bartolomey
                Trial Attorney
                Grace E. Albinson
                Trial Attorney
                Department of Justice, Tax Division

                                                6
150 M Street, N.E.
4 Constitution Square, Mail Stop: 1.1505
Washington, DC 20002
Tel. (202) 305-8803
Email: Francesca.L.Bartolomey@usdoj.gov
Email: Grace.E.Albinson@usdoj.gov


                           ________/s/_______________
                           Laura P. Tayman, Esq.
                           Virginia State Bar No. 39268
                           Counsel for Defendant Burden-El Bay
                           Laura P. Tayman, PLLC
                           11815 Fountain Way, Suite 300
                           Newport News, Virginia 23606
                           Telephone No. 757-926-5277
                           Facsimile No. 757-544-9870
                           Laura@TaymanLaw.net




                              7
